EXHIBIT 21 READING INTERNATIONAL, INC. – LIST OF SUBSIDIARIES Subsidiary Jurisdiction of Incorporation A.C.N. ty Ltd Australia AHGP, Inc. Delaware AHLP, Inc. Delaware Angelika Film Center Mosaic, LLC Nevada Angelika Film Centers (Dallas), Inc. Texas Angelika Film Centers (Plano) LP Nevada Angelika Film Centers LLC Delaware Australia Country Cinemas Pty Ltd Australia Australian Equipment Supply Pty Ltd Australia Bayou Cinemas LP Delaware Bogart Holdings Ltd New Zealand Burwood Developments Pty Ltd Australia Carmel Theatres, LLC Nevada Citadel 57th Street, LLC Nevada Citadel Agriculture, Inc. California Citadel Cinemas, Inc. Nevada Citadel Realty, Inc. Nevada City Cinemas, LLC Nevada Consolidated Amusement Holdings, Inc. Nevada Consolidated Entertainment, Inc. Nevada Copenhagen Courtenay Central Ltd New Zealand Courtenay Car Park Ltd New Zealand Craig Corporation Nevada Darnelle Enterprises Ltd New Zealand Dimension Specialty, Inc. Delaware Epping Cinemas Pty Ltd Australia Gaslamp Theatres, LLC Nevada Hope Street Hospitality, LLC Delaware Hotel Newmarket Pty Ltd Australia Liberty Live, LLC Nevada Liberty Theaters, LLC Nevada Liberty Theatricals, LLC Nevada Minetta Live, LLC Nevada Movieland Cinemas (NZ) Ltd New Zealand Newmarket Properties #3 Pty Ltd Australia Newmarket Properties No. 2 Pty Ltd Australia Newmarket Properties Pty Ltd Australia Orpheum Live, LLC Nevada Queenstown Land Holdings Ltd New Zealand Reading Arthouse Distribution Ltd New Zealand Reading Arthouse Ltd New Zealand Reading Auburn Pty Ltd Australia Reading Australia Leasing (E&R) Pty Ltd Australia Reading Belmont Pty Ltd Australia Reading Capital Corporation Delaware Reading Center Development Corporation Pennsylvania Reading Charlestown Pty Ltd Australia Reading Cinemas Courtenay Central Ltd New Zealand Reading Cinemas Management Pty Ltd Australia Reading Cinemas NJ, Inc. Delaware Reading Cinemas of Puerto Rico, Inc. Puerto Rico Reading Cinemas Pty Ltd Australia Reading Cinemas Puerto Rico LLC Nevada Reading Cinemas USA LLC Nevada Reading Colac Pty Ltd Australia Reading Company Pennsylvania Reading Consolidated Holdings, Inc. Nevada Reading Consolidated Holdings (Hawaii), Inc.
